Case 20-12877-amc   Doc 57   Filed 04/15/21 Entered 04/15/21 14:51:47   Desc Main
                             Document     Page 1 of 3
Case 20-12877-amc   Doc 57   Filed 04/15/21 Entered 04/15/21 14:51:47   Desc Main
                             Document     Page 2 of 3
Case 20-12877-amc        Doc 57   Filed 04/15/21 Entered 04/15/21 14:51:47         Desc Main
                                  Document     Page 3 of 3


           April 14, 2021                     /s/ Polly A. Langdon, Esquire, for
                                              Scott F. Waterman, Esquire
                                              Chapter 13 Trustee




  Date: April 15, 2021
